EXHIBIT 10.54

FORBEARANCE AGREEMENT

         AGREEMENT made this 2nd day of July, 2002, by and among NOVAEON, INC.,
a Delaware corporation (“Novaeon”), ANCHOR PACIFIC UNDERWRITERS, INC., a
Delaware corporation (“Anchor”), and SPECTRUM MANAGED CARE OF CALIFORNIA, INC.,
a Delaware corporation (“Spectrum”).

WITNESSETH

         WHEREAS, on or about January 12, 2001, Novaeon and Anchor entered into
an Asset Purchase Agreement providing, inter alia, for the sale of substantially
all of the assets of Novaeon to Anchor; and

         WHEREAS, on or about January 12, 2001, and pursuant to said Asset
Purchase Agreement, Anchor executed and delivered to Novaeon its Adjustable
Contingent Promissory Note (the “Note”) in the maximum principal amount of
$3,500,000.00; and

         WHEREAS, Novaeon and Anchor mutually acknowledge and agree that,
pursuant to paragraph 1 of the Note, the principal balance of the Note has been
adjusted and reduced to $500,000 based on Spectrum’s revenues for the calendar
year 2001; and

         WHEREAS, Anchor is presently in default under the Note for failure to
pay the amounts due thereunder to Novaeon; and

         WHEREAS, Anchor and Novaeon have agreed to extend the date for payment
of the Note under the terms and conditions set forth herein.

         NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:



--------------------------------------------------------------------------------

       1.   Incorporation of Recitals.   The recitals set forth in the preamble
to this Agreement are hereby incorporated herein by reference, made a part
hereof and acknowledged by the parties hereto to be true and correct as of the
date of this Agreement.

         2.   Adjustment of Principal Balance of Note and Acknowledgement of
Payments.   Novaeon and Anchor hereby acknowledge and agree that, as of April
30, 2002, there was due and owing to Novaeon under the Note $500,000 plus
$51,945 interest thereon, and that said amounts were owed as of said date
without defense, set off, counterclaim, discount or discharge. Since April 30,
2002, an additional $3,333 of interest has accrued on the Note, and Anchor has
paid Novaeon $97,926 on account of its obligations under the Note, thereby
leaving a balance due of $457,352 as of June 1, 2002

         3.   Payments.   Commencing July 1, 2002, and continuing on the first
day of each month thereafter for a period of 11 additional months through and
including June 1, 2003, Anchor shall make equal payments of principal and
interest on the Note, at the rate of 8% per annum, in the amount of $39,784.42.

         4.   Financial Statements.   Novaeon hereby acknowledges receipt of
Anchor’s audited financial statements for the calendar year 2001, certified in
accordance with generally accepted accounting principles consistently applied by
its regularly retained independent accountant. Novaeon further acknowledges that
such statements support the reduction of of the principal balance of the Note
pursuant to paragraph 2 based on Spectrum’s 2001 revenues.

         5.   Liability of Spectrum.   In order to induce Novaeon to enter into
this Agreement, Spectrum, representing that it is an affiliate and subsidiary of
Anchor and that it is the party that is continuing the business and operating
the assets heretofore owned and operated by Novaeon,

2



--------------------------------------------------------------------------------

covenants and agrees to be jointly and severally liable with Anchor on the
obligations to Novaeon represented by the Note, to the same extent and in the
same manner as if Spectrum were an original signatory to the Note.

         6.   Forbearance.   Provided that Anchor and Spectrum timely make all
the payments required by this Agreement, Novaeon will forbear until June 2, 2003
from exercising its rights under the Note, this Agreement and all documents
executed by Anchor in connection therewith.

         7.   No Modification.   Except as amended hereby, all terms and
conditions of the Note evidencing the obligations of Anchor to Novaeon and any
and all other agreements and documents executed by Anchor or its affiliates in
connection with the relationship between Anchor and Novaeon are and shall remain
unmodified and in full force and effect. Except as amended hereby, nothing
herein contained shall alter, impair or diminish the validity and efficacy of
any right, remedy, power or privilege now held by Novaeon in connection with the
Note.

         8.   Default.    A default by Anchor or Spectrum under this Agreement
shall be considered a default under the Note.

         9.   Release of Novaeon.   To the extent that Anchor and Spectrum, or
either of them, may have claimed or could in the future claim that Novaeon has
heretofore breached any terms of any instrument or document referred to herein,
or that Novaeon has heretofore breached any duty owed to Anchor and Spectrum, or
either of them, at common law or pursuant to any statute or contract, Anchor and
Spectrum each hereby waives, releases and forever discharges Novaeon from any
such breach or claim.

         10.   Bankruptcy.   In the event that Anchor and Spectrum, or either of
them, shall file for protection under the United States Bankruptcy Code and by
virtue thereof any amounts paid to

3



--------------------------------------------------------------------------------

Novaeon as described herein are recovered as preferences, Novaeon’s forbearance
covenant hereunder shall become null and void, and the obligations of Anchor to
Novaeon shall remain as they existed prior to the date of this Agreement;
provided, however, that the adjustment to the principal balance of the Note set
forth in paragraph 2 herein shall remain in full force and effect and, to the
extent any amounts paid to Novaeon pursuant to the Note are retained by Novaeon,
Anchor and Spectrum shall be entitled to a credit under the Note for the amounts
paid to and retained by Novaeon.

         11.   Amendment and Waiver.   This Agreement may be amended and any
provisions hereof waived only in writing executed by the parties hereto. A
waiver by Novaeon of any breach or failure to enforce any and all of the terms
or conditions of this Agreement shall not in any way affect, limit or waive
Novaeon’s rights hereunder at any time to enforce strict compliance thereafter
with any term or condition of this Agreement. No partial or single exercise of
any rights under this Agreement shall constitute a waiver of that or any other
right, unless expressly provided herein.

         12.   Governing Law.   The interpretation and construction of this
Agreement and all matters relating hereto shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

         13.   Notices.   Any payment, document, notice or other communication
required or permitted to be delivered or given hereunder shall be given by FedEx
or such other nationally recognized courier service providing acknowledgement of
receipt, addressed to the party to be notified as follows:

4



--------------------------------------------------------------------------------

If to Anchor or Spectrum:
Kevin P. Jasper, Esquire
Executive Vice President
Anchor Pacific Underwriters, Inc.
610 West Ash Street
Suite 1500
San Diego, CA 92101
   
If to Novaeon:
Alan R. Gordon, Esquire
Pelino & Lentz, P.C.
One Liberty Place
Thirty-Second Floor
Philadelphia, PA 19103-7393
   
With a copy to:
Paul J. Winterhalter, Esquire
DiDonato & Winterhalter, P.C.
1818 Market Street, Suite 3520
Philadelphia, PA 19103-3629

Any party many change its address by giving notice of such change in conformity
with the provisions of this Section.

         14.   Binding Effect.   This Agreement shall inure to the benefit of
and shall be binding upon the parties hereto as well their successors and
assigns. This Agreement constitutes the entire agreement among the parties with
respect to the subject matter contained herein and supercedes all prior and
contemporaneous oral and written communications and agreements with respect
thereto.

         15.   Headings.   Headings of paragraphs shall be deemed to be included
for purposes of convenience only and shall not affect the interpretation of this
Agreement.

5



--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives the day and year first above
written.

ANCHOR PACIFIC UNDERWRITERS, INC.
 

By:
/s/  Kevin Jasper
 


--------------------------------------------------------------------------------

 
Title:
Executive Vice President
 

     

SPECTRUM MANAGED CARE OF CALIFORNIA, INC.
 

By:
/s/  Kevin Jasper
 


--------------------------------------------------------------------------------

 
Title:
Executive Vice President
 

     

NOVAEON, INC.
 

By:
/s/  Leo R. Hamilton
 


--------------------------------------------------------------------------------

 
Title:
CEO
       

6

